DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 9 is listed as “to be cancelled” in the amendment filed 22 March 2021.  Applicant’s arguments from the same date indicate claim 9 as being incorporated into the independent claims under examination and therefore claim 9 is considered to be in a canceled status in order to advance prosecution.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Knipstein (WO 97/27370).
Considering claim 1, Knipstein teaches a sheet having holes in it for sound absorbing (abstract).  The sheets comprise stainless steel and aluminum (Column 7 lines 23-26) and have a thickness of 0.1-10 mm (Claim 9) (i.e. comprises a metallic foil).  The sheet (1) contains a pattern of microslits (20) (Column 5 lines 21-31; Figure 1 – reproduced below) (i.e. kerf pattern of elongated slits).  The microslits have a length of 

    PNG
    media_image1.png
    417
    373
    media_image1.png
    Greyscale

Knipstein does not expressly teach where the steel is a coating membrane “for a gas-turbine engine” or “to define a kerf pattern such that the solid membrane can be applied to a compound-curved surface”.  However, these limitations do not positively recite “a gas-turbine engine component”, as this phrase is in the preamble prior to the transitional phrase and is considered an intended use, or that the solid membrane is applied to a compound-curved surface as claimed as this is considered functional language of the solid membrane.  See MPEP 2111.01 and 2111.02.  Knipstein is considered to meet the claimed intended use of “for a gas-turbine engine” and the functional limitation of “to define a kerf pattern such that the solid membrane can be applied to a compound-curved surface” as Knipstein teaches a substantially identical 
While not teachings a singular example of the instantly claimed coating membrane, this would have been obvious to one of ordinary skill in the art in view of the teachings of Knipstein as this is considered a conventionally known metal sheet with slits known to form a sound absorbing material and one would have had a reasonable expectation of success.  Further, the slit length disclosed by Knipstein overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 2-3, Knipstein teaches where the sheets comprise stainless steel (i.e. a stainless ferrous alloy) and aluminum (Column 7 lines 23-26).
Considering claim 8, Knipstein teaches where the sheet has a thickness of 0.1-10 mm (Claim 9) (0.003-0.39 inches) overlapping that which is claimed.  See MPEP 2144.05.

Claims 1-2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Frankowski (US 4,262,059 – previously cited).
Considering claim 1, Frankowski teaches thin-walled objects having a continuous curved surface (Column 1 lines 6-13) including a backing sheet of a thin gauge metal sheet having a plurality of slits therein (Column 2 lines 3-16) including examples such as Figure 5 (reproduced below) where the slits form a pattern (i.e. a 

    PNG
    media_image2.png
    320
    458
    media_image2.png
    Greyscale

Frankowski does not expressly teach where the sheet is a coating membrane “for a gas-turbine engine” or “to define a kerf pattern such that the solid membrane can be applied to a compound-curved surface”.  However, these limitations do not positively recite “a gas-turbine engine component”, as this phrase is in the preamble prior to the transitional phrase and is considered an intended use, or that the solid membrane is applied to a compound-curved surface as claimed as this is considered functional language of the solid membrane.  See MPEP 2111.01 and 2111.02.  Frankowski is considered to meet the claimed intended use of “for a gas-turbine engine” and the functional limitation of” to define a kerf pattern such that the solid membrane can be applied to a compound-curved surface” as Frankowski teaches a substantially identical metal sheet with slits as that which is claimed and Frankowski teaches where the sheet 
While not teaching a singular example of the instantly claimed coating membrane, this would have been obvious to one of ordinary skill in the art in view of the teachings of Frankowski as this is considered a conventionally known combination of metal sheet with slits known to be useful for the formation of objects having a continuous curved surface and one would have had a reasonable expectation of success.  Frankowski does not expressly teach the width of the slits as claimed.  
Frankowski teaches where the perforations are openings in the sheet (Column 2 lines 3-16) and therefore necessarily have a width.  Further, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Applicant has also not presented any objective evidence demonstrating a criticality to the claimed width.  As such, the instant coating membrane is considered obvious in view of Frankowski.
Considering claim 10, Figure 5 above discloses where the slits are in a reticulated pattern and Frankowski teaches the use of the metals alone (Column 2 lines 40-47) and is considered “monolithic” as claimed.
Considering claim 11
Considering claim 12, Figure 5 above depicts a spiral pattern.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kray et al. (US 2015/0184527) in view of Jain et al. (US 2017/0321714).
Considering claim 13, Kray teaches a metallic leading edge protective strip for impact protection on a leading edge of an airfoil for a turbomachine (abstract) in a gas turbine engine (Paragraph 14).  The strip is formed of stainless steel or a nickel-based alloy and is bonded to airfoil made of a polymer matrix composite (Paragraphs 7-8) (i.e. a gas-turbine engine component with a solid member comprising a metallic foil).  However, Kray does not teach where the strip has a kerf pattern.
In a related field of endeavor, Jain teaches a composite blade with a fused metal leading edge used in airfoil body construction of aircraft engines (Paragraphs 1-3).  The metal leading edge is taught to include a plurality of fail-fuse points to reduce damage to the fan case in the event of failure (Paragraph 33) and an embodiment of the inclusion of a plurality of holes in the metal leading edge is disclosed (Paragraph 40; Figure 6) as well as the use of notches (i.e. an elongated slit passing through) in the metal leading edge (Paragraphs 21.  Additionally, Figures 5-6 disclose where notches (516) and holes (616) are formed in a pattern.
As both Kray and Jain teach turbine components with a metallic leading edge, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kray with the pattern of notches or holes (i.e. kerf pattern extending through the thickness of the membrane defined by at least one 
Jain teaches where the notches are openings in the metal leading edge (Paragraph 21) and therefore necessarily have a width.  Further, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Applicant has also not presented any objective evidence demonstrating a criticality to the claimed width.  As such, the instant coating membrane is considered obvious in view of Kray as modified by Jain.
Considering claim 14, Figure 6 of Jain teaches where the metal strip is bonded to the surface and where the surface is a compound-curved surface.
Considering claim 15, Kray teaches where the airfoil is made of a polymer matrix composite (Paragraph 8).

Response to Arguments
Applicant’s arguments, see remarks, filed 22 March 2021, with respect to the rejection(s) of claim(s) 1-3 and 8-9 under 35 USC 103 in view of Murphy (US 1,919,984) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Knipstein (WO 97/273370) as outlined above.
Applicant's arguments filed 22 March 2021 regarding 35 USC rejections in view of Frankowski (US 4,262,059) as well as Kray (US 2015/0184527) in view of Jain (US 2017/0321714) have been fully considered but they are not persuasive.  
Applicant argues that the above references do not teach the amended slit width (remarks p.5 last paragraph – p.6, 2nd full paragraph).  This is not persuasive as outlined above, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Applicant has also not presented any objective evidence demonstrating a criticality to the claimed width.  As such, the instant coating membrane is considered obvious in view Frankowski and in view of Kray as modified by Jain. 
Applicant argues that the kerf pattern results in good flexibility and the ability to drape or conform to compound-curved surfaces without wrinkling (remarks, p.6, 2nd full paragraph).  This is not persuasive as these are not claimed features of the instant invention.  See MPEP 2145 (VI).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784